DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 11-20) in the reply filed on August 24, 2022, is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 23, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of the device as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Applicant has properly labeled the figures, however, the figures are photographs such that the details are difficult to see by the examiner. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Furthermore, the figures fail to comply with 37 CFR 1.84(b), which states:
(b) Photographs.— 
(1) Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. 
	The figures do not clearly show the details of the photographs in a sufficient quality to be reproduced in the printed patent.
Claim Objections
Claim 16 objected to because of the following informalities: “the plurality” should read “the plurality of teeth” for consistency in the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitations "the gap distance" in lines 10-11 and “the length distance” in line 11. There is insufficient antecedent basis for this limitation in the claim. Based on Applicant’s total disclosure, Examiner will examine “the gap distance” as meaning “the circumferential distance” and “the length distance” as meaning “the axial distance.” Both terms are previously introduced in claim 11.
Claims 12-20 are rejected under 35 U.S.C. 112(b) as depending from claim 11.
Claim 20 recites the limitations "the cutting tip" in line 2. There is insufficient antecedent basis for this limitation in the claim. Based on Applicant’s disclosure, it appears Applicant likely intended to claim “the crossing tip,” and Examiner will examiner claim 20 accordingly.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 16, Applicant claims the first tooth having a height and a span defined by the circumferential distance between immediately adjacent teeth. In claim 11, Applicant claims the first tooth having a tip that is an axial distance from the base (i.e. height) and claims a circumferential length between immediately adjacent teeth (i.e. span). Both claims 11 and 16 claims the ratio of the circumferential length/span and the axial distance/height to be less than 1:1. In both cases, the subject matter being claimed appears to be defining the same parts in the same ratio. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claim 17 is rejected under 35 U.S.C. 112(d) as depending from claim 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dahm et al. (“Dahm” US 20150209066).
	Regarding claims 11-19, Dahm discloses a support catheter for an occlusion crossing procedure, the support catheter comprising:
	(claim 11) an elongate body (160) extending between a proximal end and a distal end, the elongate body having a lumen (146) for receiving and supporting a guidewire ([0048]; 62);
	a crossing tip disposed on a distal portion of the support catheter (140), the crossing tip having a ring structure fixedly attached to the elongate body (see Fig. 5; [0071]); and
	a plurality of teeth extending distally from the crossing tip (see Fig. 5; [0078]), a tip of a first one of the plurality of teeth being an axial distance away from a base thereof and a circumferential distance away from a tip of a second one of the plurality of teeth, the second one being immediately adjacent to the first one (see Fig. 5);
	(claim 12) wherein at least one tooth of the plurality of teeth has a shape that is triangular (see Fig. 5);

    PNG
    media_image1.png
    425
    336
    media_image1.png
    Greyscale

	(claim 13) wherein at least one tooth of the plurality of teeth has a side that is substantially aligned with a proximal-distal direction of the support catheter (see annotated Fig. 5 above);
	(claim 14) wherein the at least one of the plurality of teeth further comprises a first side disposed at a first angle relative to a longitudinal axis of the crossing tip, and a second side disposed at a second angle relative to the longitudinal axis of the crossing tip (see annotated Fig. 5 above);
	(claim 15) wherein the first angle is different from the second angle (see annotated Fig. 5 above);
	(claim 16) wherein a tip of a first tooth of the plurality of teeth of is circumferentially spaced apart from a tip of an immediately adjacent second tooth by a span, the first tooth having a height (see Fig. 5);
	(claim 18) wherein a tip of a first tooth of the plurality is circumferentially spaced apart from a tip of an immediately adjacent second tooth by a span (see Fig. 5); and
	(claim 19) wherein the plurality of teeth have a wave-like pattern with a trough interposed between each pair of teeth that are immediately circumferentially adjacent to one another (see Fig. 5);
but Dahm fails to disclose (claim 11) wherein a proportion between the circumferential distance and the axial distance is less than 1:1; (claim 16) wherein the ratio of the span to the height being less than 1:1; (claim 17) wherein the ratio of the span to the height is about 3:5; (claim 18) the first tooth having a height within the range between 0.3 mm and 0.7 mm, and the span is within the range between 0.2 mm and 0.4 mm; or (claim 19) the trough being sized so that the teeth microabrade material that enters the trough.
Regarding claims 11, 16, and 17, Dahm teaches a plurality of teeth appearing to have a span/circumferential distance approximately equal to or less than the height/axial distance (see Fig. 5). Therefore, Dahm suggests the ratio being less than 1:1. Because the figure is not explicitly clear or drawn to scale, Examiner maintains it would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to make the teeth of Dahm with a span/circumferential distance to height/axial distance ratio of less than 1:1, specifically about 3:5, since the figures suggests a similar ratio and Applicant has not provided that the specific ratio solves any particular problem, provides any particular advantage, or is used for any particular purpose. Therefore, the particular claimed ratio range is considered to be obvious by design choice.
Similarly, regarding claim 18, Dahm fails to teach the size range for the height and span of the teeth. However, Dahm does disclose the tip 140 having a total length of 4.5 mm. As can be seen in Fig. 5, the teeth are illustrated as being a very small amount of the total length, easily no more than 10% of the total length of the tip 140, thus suggesting the teeth having a height of no more than about 0.5 mm. As previously established, a ratio between the span and height is suggested as being less than 1:1 by Fig. 5 of Dahm. Since Dahm suggests teeth having a height within the claimed range, it would naturally suggest a span within the claimed span range. Thus, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to make the teeth of Dahm with a height in the range of 0.3 mm and 0.7 mm and having a span between 0.2 mm and 0.4 mm since Dahm suggests the claimed ranges and Applicant has not provided the specific ranges solve any particular problem, provides any particular advantage, or is used for any particular purposes. Therefore, the specific ranges are considered to be design choice.
Finally, regarding claim 19, because Dahm suggests teeth in the size range claimed and it would have been obvious to one having ordinary skill in the art to make the teeth of Dahm in the specific size ranges claimed, it would naturally result in microabrading the material.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dahm as applied to claim 11 above, and further in view of Reppenthien (US 20110060357).
	Regarding claim 20, Dahm discloses the support catheter of claim 11, but not wherein all the edges of a distal face of the crossing tip are rounded and smooth.
	However, Reppenthien discloses an annular cutter wherein the distal cutting element 20 can be any of “smooth, wavy or saw-toothed edge” ([0075]). Fig. 5 of Reppenthien shows a wavy pattern as intended to be taught by Reppenthien, the wavy pattern creating soft, rounded crests and valleys compared the more peaked wave-like pattern resembling a saw-tooth in Dahm.
	It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to substitute a smooth or rounded (wavy) edge as taught by Reppenthien for the more saw-toothed, wave-like edge of Dahm because they are art recognized equivalents by Reppenthien ([0075]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771